MEMORANDUM **
Marcelina Verdel Verdel, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“Board”) summary affirmance of an immigration judge’s (“IJ”) decision pretermitting her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
*312We do not consider the IJ’s decision to pretermit proceedings because petitioner does not challenge that decision in her opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
We do not consider petitioner’s eligibility for cancellation of removal because the IJ terminated proceedings without reaching the merits of petitioner’s cancellation claim.
Petitioner’s challenge to the Board’s decision to streamline her case is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
We have considered petitioner’s remaining contentions and conclude that they lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.